Citation Nr: 0923755	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-14 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to in-
service exposure to asbestos.

2.	Entitlement to service connection for emphysema, to 
include as secondary to in-service exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from September 1951 
to April 1955 and from October 1955 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge at a November 2008 hearing conducted at 
the RO.  A transcript of the hearing is of record.

FINDINGS OF FACT

1.	COPD was not manifested in active service, and the 
competent evidence of record fails to indicate the 
Veteran's current COPD is otherwise etiologically related 
to active service, to include exposure to asbestos.

2.	Emphysema was not manifested in active service, and the 
competent evidence of record fails to indicate the 
Veteran's current emphysema is otherwise etiologically 
related to active service, to include exposure to 
asbestos.




CONCLUSIONS OF LAW

1.	COPD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.	Emphysema was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in July 2006.  The 
RO's April and June 2006 notice letters advised the Veteran 
what information and evidence was needed to substantiate the 
claim decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The April and June 2006 VCAA letters provided such 
notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The appellant has 
not identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  The Veteran was afforded a VA examination in July 
2006, and a Veterans Health Administration (VHA) medical 
opinion was obtained in April 2009.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

The Board acknowledges the Veteran's assertion that the VA 
examination and VHA medical opinion are inadequate.  However, 
the Board observes both the July 2006 VA examination and 
April 2009 VHA medical opinion were rendered after a review 
of the Veteran's claims folder, including service medical and 
personnel records and post-service treatment records.  
Furthermore, both opinions were rendered by Medical Doctors.  
As such, the Board finds both the July 2006 VA examination 
and April 2009 VHA medical opinion are adequate.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

The Veteran maintains that he currently suffers from COPD and 
emphysema as a direct result of his active service.  
Specifically, he asserts that his currently diagnosed 
respiratory disorders are related to in-service exposure to 
asbestos.  Initially, the Board observes the RO has conceded 
in-service exposure to asbestos.  As the Veteran's DD Form 
214 indicates he served as a machinist mate, the Board 
concurs.

While the evidence reveals that the Veteran currently suffers 
from COPD and emphysema, a preponderance of the competent, 
probative evidence of record is against an etiological link 
between the Veteran's current disabilities and his service or 
any incident therein.  Service medical records are absent 
complaints or diagnoses of, or treatment for, a respiratory 
disorder during active service.  Furthermore, a September 
1955 Report of Medical History, completed by the Veteran upon 
re-enlistment in the Navy, indicates no history of a 
respiratory disorder of any kind.  Finally, a December 1958 
Report of Medical Examination, completed upon the Veteran's 
separation from active service, indicates a normal lungs and 
chest clinical evaluation.  As such, the Board finds that the 
Veteran did not suffer from a respiratory disorder during 
active service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of COPD and emphysema.  
Furthermore, the Board has conceded the Veteran's exposure to 
asbestos while on active duty.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

In support of his claim, the Veteran has submitted private 
medical records relating to his treatment for a respiratory 
disorder.  Significantly, an April 2006 treatment record from 
Dr. Rao notes "[t]he pulmonary functions do show some mild 
restrictive component which may be related to [the Veteran's] 
asbestos exposure during his course in the US Navy."  In the 
same record, Dr. Rao diagnoses the Veteran with mild 
restrictive lung disease "probably secondary to history of 
exposure to asbestos."

The Board observes the Veteran was provided a VA examination 
in July 2006 with respect to the instant claim.  After 
reviewing the Veteran's medical history, including the entire 
claims folder, and examining the Veteran, the VA examiner 
opined the Veteran's respiratory disorder, diagnosed as 
moderate COPD with evidence of a significant component of 
emphysema, is less likely due to asbestos exposure during 
military service.  In support of this opinion, the VA 
examiner noted that, as there is not a significant component 
of restrictive/interstitial ventillatory dysfunction to 
support a diagnosis of asbestosis for the Veteran.  Further, 
the VA examiner noted that there is no objective data to 
support a relationship between asbestos exposure and the 
development of COPD or emphysema.  

Finally, at the request of the Board, a VHA medical opinion 
was obtained in April 2009.  After reviewing the claims file 
in its entirety, the VA physician detailed each of the 
chronic lung conditions and disorders suffered by the 
Veteran.  The VA physician opined that each of the 
respiratory disorders suffered by the Veteran are less likely 
than not related to in-service asbestos exposure.

In deciding whether the Veteran's COPD and emphysema are 
etiologically related to his active service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 
(1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, there are legitimate reasons for accepting the July 
2006 and April 2009 unfavorable VA medical opinions over the 
favorable statements by Dr. Rao.  With regard to medical 
evidence, an assessment or opinion by a health care provider 
is never conclusive and is not entitled to absolute 
deference.  Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Also, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).

While the April 2006 statements by Dr. Rao suggest the 
Veteran's COPD and emphysema are related to his active 
service, particularly asbestos exposure, Dr. Rao does not 
offer any rationale for this opinion.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  Further, Dr. Rao's statements 
indicate the Veteran's disorders "may be" or are 
"probably" related to asbestos exposure.  Id.  See also 
Bloom, supra. 

In comparison, the September 2006 VA opinion was rendered 
following a review of the medical evidence of record and 
offers a rationale for the opinion, specifically noting that 
the Veteran does not suffer from asbestosis, and there is no 
objective data to link COPD and/or emphysema to asbestos 
exposure.  Finally, the April 2009 VHA medical opinion was 
rendered after an extensive review of the claims folder, 
including service and post-service treatment records.  Thus, 
the Board accordingly finds the July 2006 and April 2009 VA 
opinions to be of greater probative weight than the April 
2006 statements by Dr. Rao.

The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed COPD and emphysema arise from his in-
service exposure to asbestos.  However, the Board notes that 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As a final note, the Board observes the Veteran has submitted 
medical articles discussing a possible relationship between 
asbestos exposure and a number of respiratory disorders.  
However, while these articles generally suggest a possible 
link between the disorders suffered by the Veteran and 
asbestos exposure, they do not directly address the Veteran's 
individual case.  As such, these articles represent only a 
possibility and are not competent, probative evidence on 
which service connection may be granted.

In sum, a preponderance of the competent, probative evidence 
of record weighs against the Veteran's assertion that his 
COPD and emphysema are etiologically related to in-service 
exposure to asbestos.  Two VA physicians have opined that the 
Veteran's current disorders are not related to his in-service 
exposure to asbestos.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for COPD and emphysema, and the benefit of 
the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for COPD is denied.

Service connection for emphysema is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


